Citation Nr: 1001432	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-40 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin condition.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches.  

4.  Entitlement to a rating higher than 20 percent for 
lumbosacral strain with degenerative changes. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1979 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 2001 (skin), in 
August 2005 (sinus and headaches), and in January 2006 (back) 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

The claims of service connection for a skin condition and for 
sinusitis and the claim for increase for migraine headaches 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Before March 26, 2008, lumbosacral strain with degenerative 
changes was manifested by flexion of greater than 30 degrees 
without ankylosis or objective neurological manifestations; 
from March 26, 2008, lumbosacral strain with degenerative 
changes was manifested by flexion that more nearly 
approximates flexion of 30 degrees or less without 
unfavorable ankylosis of the entire thoracolumbar spine or 
objective neurological manifestations.  


CONCLUSION OF LAW

Before March 26, 2008, the criteria for a rating higher than 
20 percent for lumbosacral strain with degenerative changes 
have not been met; from March 26, 2008, the criteria for a 40 
percent rating for lumbosacral strain with degenerative 
changes have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009)  (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim for increase for the back, the RO provided pre-
adjudication and post-adjudication VCAA notice by letters, 
dated in October 2005 and April 2006.  The notice included 
the type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disability had increased 
in severity and the effect that worsening has on the 
claimant's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim); and of Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. Sept. 
4, 2009) (evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case dated 
in April 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and 
afforded the Veteran VA examinations. 

As the Veteran has not submitted or authorize VA to obtain 
any other private medical records, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Service-connected disability ratings are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part Four. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).   

The lumbar spine disability is currently rated at 20 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula). 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

Under the Formula, the criteria for the next higher rating, 
40 percent, are forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The criterion for the next higher 
rating, 50 percent, is ankylosis of the entire thoracolumbar 
spine. 

The rating under the General Rating Formula is determined 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate Diagnostic Code. 

For rating purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, extension is 
from 0 to 30 degrees, left and right lateroflexion are from 0 
to 30 degrees, and left and right lateral rotation are from 0 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  

Ankylosis is fixation of a joint as the result of a disease 
process with fibrous or bony union across the joint.  Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996).  

When rating a disability of the musculoskeletal system, 
functional loss due to pain supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking 
the motion, weakened movement, excess fatigability, swelling 
and pain on movement are to be considered.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Also, with any form of arthritis, painful motion is factor to 
be considered.  38 C.F.R. § 4.59.

The lumbar spine disability may also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Rating Intervertebral 
Disc), based on the duration and frequency of incapacitating 
episodes.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.   

Under the Formula for Rating Intervertebral Disc, the 
criteria for the next higher rating, 40 percent, are 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months. The 
criteria for the next higher rating, 50 percent, are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Whichever method results in the higher rating, is the rating 
assigned.  In other words, a separate rating is not assigned 
under the General Rating Formula and under the Formula for 
Rating Intervertebral Disc.

Facts

On VA examination in December 2004, it was noted that the 
Veteran's back pain was exacerbated by prolonged walking, 
standing, bending, lifting, and sitting with pain radiating 
down the left lower extremity.  The Veteran denied symptoms 
of numbness, weakness, or bladder and bowel complaints.  He 
stated that he had not lost time form work over the last year 
due to flare-ups requiring bedrest.  He indicated that he 
walked unaided.  

On physical examination, the back musculature was symmetrical 
in appearance and well-developed with good strength and 
muscle tone.  There was no evidence of tenderness to 
palpation, limb dysfunction, atrophy, spasm, weakness, 
guarding, abnormal gait, or loss of spinal contour.  Flexion 
was to 90 degrees, extension was to 30 degrees, lateral 
flexion was to 30 degrees, bilaterally, and lateral rotation 
was to 45 degrees, bilaterally.  There was no discomfort or 
loss of mobility.  There was some pain, but no additional 
loss of motion, when recovering from a flexed position.  
There was no additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
On neurological testing, gait, posture, and balance were 
normal.  The deep tendon reflexes were 2+/4 and symmetrical, 
and there was no evidence of sensory or motor impairment.  X-
rays revealed a laminectomy of L6 and an 
electromyography/nerve conduction velocity showed no 
detectable neuropathy.  The examiner commented that the 
examination revealed no evidence of disability, which would 
likely preclude participation in employment activities.  

VA records reveal treatment for exacerbations of back pain in 
January 2005, in May 2005, in June 2005 (provided a "work 
excuse"), and in October 2005 (provided a "work excuse" 
for light duty). 

On VA examination in December 2005, the Veteran complained of 
back pain with occasional pain radiating into the right lower 
extremity.  He stated that he was able to perform his 
activity of daily living without assistance.  He also stated 
that he worked as a custodian, and he his work resulted in 
multiple episodes of back pain in the previous year to 
include six episodes which each necessitated bedrest for two 
weeks.  The Veteran reported that, during these episodes, he 
had significant limitation of motion with significant 
functional impairment but no period of complete 
incapacitation.  

On examination, posture and gait were normal.  There was 
normal curvature and symmetry of the spine.  There was no 
spasm, weakness, or atrophy of the lower extremities.  There 
was tenderness at the paravertebral muscles.  Flexion was to 
60 degrees with pain beginning at 60 degrees, extension was 
to 20 degrees with pain beginning at 20 degrees, lateral 
flexion was to 30 degrees, bilaterally, without "severe" 
pain, and lateral rotation was to 30 degrees, bilaterally, 
without "severe" pain.  No additional limitation was noted 
with repetition due to pain, fatigue, incoordination, 
weakness, or lack of endurance.  Neurological testing 
revealed intact sensation, intact motor examination, and 
intact reflexes.  The examiner noted that X-ray images of the 
lower back taken in May 2005 were normal and that X-ray 
images of the sacroiliac joints taken in November 2005 showed 
left partial sacralization of L5.    

On January 6, 2006, the Veteran presented for treatment at an 
emergency room for lower back pain.  At that time, the 
Veteran was diagnosed with acute low back pain and ordered to 
not work until January 19, 2006, after which he could return 
to work without any restriction of activity.  He was offered 
treatment suggestions to include bedrest as needed over the 
next day or two, remaining active, limit bending and lifting, 
and alternate ice and heat therapy.  


On January 16, 2006, the Veteran was provided a prescription 
for muscle relaxant and medication for pain relief and 
advised to not return to work for three days.  The Veteran 
was then seen again on January 31, 2006, at which time he was 
ordered to stay off work until February 5, 2006.  This 
medical record reflects the same generic treatment 
suggestions outlined above.

In March 2006, the Veteran was seen for treatment of a severe 
acute exacerbation of his back pain.  At that time, the 
Veteran was treated with anti-inflammatory medication, muscle 
relaxers, and medication for pain relief and he was referred 
to an orthopedic surgeon and physical therapy.  

In May 2006, the Veteran complained of severe back pain, 
radiated to the left groin.  Examination revealed that the 
Veteran walked slowly and bent over.  He had full range of 
motion with pain, a negative straight leg raise, full 
strength, and no crepitus, atrophy, or numbness.  
Coordination and sensation were intact, reflexes were 2+, and 
knee and ankle jerk were present.  Sciatica was noted. 

In June 2006, the straight leg raising test was positive.  

On June 11, 2006, the Veteran presented at an emergency room 
for treatment of back pain.  The Veteran was treated with 
medication.  Later in June 2006, a MRI revealed a 
transitional and partially lumbarized S1, minimal central 
bulging at L4-L5 and L5-S1, and no focal disc herniation or 
central canal narrowing.  The Veteran also had muscle spasms.  

On July 8, 2006, the Veteran again was seen in an emergency 
room for treatment of back pain.  Later in July 2006, the 
Veteran reported that he was unable to move after 8 hours of 
work or even two hours of work.  Examination revealed flexion 
to 30 degrees, extension to 10 degrees, and rotation to 15 
degrees.  



The deep tendon reflexes were 1+ and symmetrical, strength 
and pulses were good, and ankle and knee jerks were present.  
The physician diagnosed the Veteran with recurrent lumbar 
strain and indicated that, in his opinion, the Veteran's back 
condition prevented him from doing work involving bending, 
lifting, pushing, pulling, or twisting.    

On VA examination in July 2006, the Veteran stated that he 
took a day off work each week due to his back disability.  He 
also reported having flare-ups approximately two times a 
month, each lasting approximately one to two days, for which 
he sought emergency care because they were accompanied by 
severe spasm.  

The Veteran stated that during the flare-ups, he had 
significant limitation of motion with significant functional 
impairment.  He denied any periods of complete 
incapacitation.  He also denied any associated symptoms.  
Examination revealed normal posture, gait, curvature, and 
symmetry in appearance.  There was tenderness of the 
paravertebral muscles, but no atrophy of the lower 
extremities, and sensation, motor examination, and reflexes 
were intact.  Range of motion testing revealed flexion to 55 
degrees, extension to 15 degrees, left lateral flexion to 25 
degrees, right lateral flexion to 20 degrees, and lateral 
rotation to 25 degrees, bilaterally.  The examiner noted that 
the Veteran showed no to little objective signs of pain 
though the Veteran reported pain at the extremes of range of 
motion and demonstrated slight grimacing on extremes of range 
of motion.  The examiner also noted that, during the 
remainder of the examination, the Veteran demonstrated 
further range of flexion and rotation.  There was no 
additional limitation after repetition of movement related to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  

The Veteran stopped working on July 10, 2006 after receiving 
medical retirement.  He has been awarded a total disability 
rating for individual unemployability, effective August 2006, 
based on all of his service-connected disabilities.    

In August 2006, private medical records that the Veteran had 
no weakness, numbness, or paralysis and that deep tendon 
reflexes were 2+ and symmetrical.  

On VA examination in December 2006, flexion was to 40 
degrees, extension was to 15 degrees, left lateral flexion 
was to 12 degrees, right lateral flexion was to 16 degrees, 
left rotation was to 17 degrees, and right rotation was to 20 
degrees with pain throughout the ranges of motion.  The 
examiner stated that there was no additional limitation or 
pain after repetition.  The examination also revealed a 
negative straight leg raising test, normal muscle curvature 
and symmetry, intact sensation, full motor strength, 2+ 
reflexes, and no edema, spasms, or guarding.  

On VA examination in December 2007, the Veteran had low back 
pain with moderately decreased motion due to pain.  The 
examiner indicated that the Veteran was able to attend to the 
ordinary activities of daily living without need for 
assistance.  

On VA examination on March 26, 2008, the Veteran described 
flare-ups of pain four to five times each year, during which 
time his back "goes out", his knees get weak, and he 
collapses to the ground, unable to get up.  The Veteran 
stated that he was last seen in the emergency room for a 
flare-up in December 2007.  He indicated that he was 
incapacitated during these episodes for approximately one 
week.  The Veteran denied any associated bowel or bladder 
problems but reported that he had "rare" right leg 
radicular pain.  The Veteran reported that he used a back 
brace daily, that he used a cane, and that he had a history 
of falls.  He also reported that he was unable to work or to 
do prolonged sitting, walking, bending, or lifting, yardwork, 
or housework due to his back disability.  Examination 
revealed that gait and posture were intact.  There was no 
guarding, spasm, weakness, or postural abnormality.  There 
was tenderness to palpation.  The Veteran had flexion to 35 
degrees with pain beginning at 20 degrees, extension to 20 
degrees with pain beginning at 20 degrees, left lateral 
flexion to 15 degrees with pain beginning at 15 degrees, 
right lateral flexion with pain beginning at 20 degrees with 
pain beginning at 20 degrees, and lateral rotation to 30 with 
pain beginning at 30 degrees bilaterally.  Repetition was 
completed but with great difficulty due to complaints of 
increased pain and tightness and difficulty standing and 
bending.  


There was no radiation or change in range of motion, however.  
Neurological testing revealed intact sensation and normal 
motor examination.  Deep tendon reflexes were 1+ and 
symmetrical at the knees but absent at the ankles.  The 
Veteran was noted to have severe back pain on the straight 
leg raising test, but the pain did not radiate so the test 
was considered a negative.  The examiner noted that the test 
seemed to flare-up the Veteran's back pain, resulting in 
subsequent difficulty moving.  

Analysis

Staged Ratings

A Rating before March 26, 2008

Before March 26, 2008, on VA examination in December 2004, 
flexion was to 90 degrees.  There was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive movement.  On VA examination in December 
2005, flexion was to 60 degrees with pain beginning at 60 
degrees.  No additional limitation was noted with repetition 
due to pain, fatigue, incoordination, weakness, or lack of 
endurance.  Private medical records show that in July 2006, 
flexion was to 30 degrees.   On VA examination in July 2006, 
flexion was to 55 degrees.  There was no additional 
limitation after repetition of movement related to pain, 
fatigue, incoordination, weakness, or lack of endurance.  

From December 2004 and before March 26, 2008, records, both 
VA and private, show that the ranges of flexion of the lumbar 
spine were to 90 degrees, to 60 degrees, to 30 degrees, and 
to 55 degrees with no additional limitation after repetition 
of movement related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  The single finding of 30 
degree in between the findings of 90 degrees and 60 degrees 
and to 55 degrees does not more nearly approximate a finding 
of flexion of the thoracolumbar spine to 30 degrees or less 
over the time from December 2004 and before March 26, 2008, 
considering such factors as functional loss due to pain, 
weakened movement, excess fatigability, painful movement 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Also, the findings do not establish objective neurologic 
abnormalities to be rated separately rated before March 26, 
2008, even though the Veteran has complained radiating pain 
and sciatica.  The record shows on VA examination in December 
2004, there was no evidence of sensory or motor impairment.  
On VA examination in December 2005, neurological testing 
revealed intact sensation, intact motor examination, and 
intact reflexes.  On VA examination in July 2006, sensation, 
motor examination, and reflexes were intact.

As for a rating under the Formula for Rating Intervertebral 
Disc, while the Veteran was excused from work twice in 2005, 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician was not shown.  

Also while the Veteran was seen on an emergency basis in 
January 2006, in June 2006, and in July 2006, incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks during a 12 month period has not been 
established. 

For the reasons articulated, the preponderance of the 
evidence is against the claim for a rating higher than 20 
percent for lumbosacral strain with degenerative changes 
before on March 26, 2008, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

A Rating from March 26, 2008

From March 26, 2008, the records show that on VA examination 
on March 26, 2008, the Veteran described "rare" right leg 
radicular pain.   Flexion was to 35 degrees with pain 
beginning at 20 degrees.  Repetition was completed but with 
great difficulty due to complaints of increased pain and 
tightness and difficulty standing and bending.  There was no 
radiation or change in range of motion.  Neurological testing 
revealed intact sensation and normal motor examination.  The 
Veteran was noted to have severe back pain on the straight 
leg raising test, but the pain did not radiate so the test 
was considered a negative.  

Considering such factors as functional loss due to pain and 
painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, flexion 
to 30 degrees with functional loss beginning at 20 degrees 
due to pain more nearly approximates the criteria of flexion 
limited to 30 degrees or less for a 40 percent rating under 
the General Rating Formula. 

In the absence of evidence of unfavorable ankylosis of the 
entire thoracolumbar spine, the criterion for a rating higher 
than 40 percent under the General Rating Formula has not been 
met. 

Also, the findings do not establish objective neurologic 
abnormalities to be rated separately rated from March 26, 
2008, even though the Veteran complained of rare radicular 
pain.  Neurological testing revealed intact sensation and 
normal motor examination.  The Veteran was noted to have 
severe back pain on the straight leg raising test, but the 
pain did not radiate so the test was considered a negative.  

As for a rating under the Formula for Rating Intervertebral 
Disc, incapacitating episodes requiring bed rest prescribed 
by a physician and treatment by a physician having a total 
duration of at least 6 weeks during a 12 month period have 
not been shown and the criteria for a rating higher than 40 
percent have not been met.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) 
aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 
2009).

Here, the rating criteria reasonably describe the Veteran's 
symptoms and do provide for higher ratings for additional or 
more severe symptoms, which have not been shown.  Therefore 
the disability picture is contemplated by the Rating 
Schedule. Consequently, referral for an extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Before March 26, 2008, a rating higher than 20 percent for 
lumbosacral strain with degenerative changes is denied.  

From March 26, 2008, a 40 percent rating for lumbosacral 
strain with degenerative changes is granted, subject to the 
law and regulations, governing the award of a monetary 
benefit.


REMAND

On the claim of service connection for a skin disorder, on 
the basis of in-service treatment for skin conditions, post-
service treatment for chronic urticaria, and the Veteran's 
history of urticaria since service, a VA examination and 
medical opinion is needed under the duty to assist.  

On the claim of service connection for sinusitis, on the 
basis of the evidence of record, a VA examination and medical 
opinion is needed under the duty to assist. 

On the claim for increase for migraine headaches, additional 
evidentiary development under the duty to assist is needed to 
clarify the frequency of prostrating attacks.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since May 2007.  

2.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that a chronic skin 
condition, if any, is related to service.

The examiner is requested to comment on 
the clinical significance of service 
treatment records showing treatment for 
contact dermatitis in February 1984, in 
March 1985, in July 1985, and in February 
1989; the post-service private treatment 
records reflecting assessments of chronic 
urticaria, and the Veteran's history in 
2002 of hives since service.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made 
available to the examiner for review. 

3.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that sinusitis is related 
to service. 

In formulating an opinion, the examiner 
is asked to consider the history and 
findings on VA examination in December 
2004 and that the Veteran is 
service-connected for Bell's palsy and 
residuals of a fracture of the nasal 
septum.   

The examiner is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as it is to 
find against causation.

The claims folder should be made 
available to the examiner for review.

4.  Afford the Veteran a VA examination 
to determine the current level of 
impairment due to migraine headaches.  

The examiner is requested to comment on 
the frequency of the headaches, to 
include the frequency of any 
"characteristic prostrating attacks".

The claims folder should be made 
available to the examiner for review.  

5.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.





The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


